Title: From George Washington to James Gildart, 28 January 1772
From: Washington, George
To: Gildart, James



Sir
Mount Vernn 28th Jan: 1772

On the 12th of July last I drew upon you in favour of Mr John West Junr for One hundd pounds Sterlg—and on this day I

have drawn upon you again payable at Sight to Harry Piper for the further Sum of Fifty three pounds Sterlg which I doubt not you will pay as it is the Balle of the Account between you and Mr John P. Custis or (as it stands I believe upon your Books) the Estate of Danl Parke Custis Esqr. deceas’d. I am Sir Yr Very Hble Servt

Go: Washington

